DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Wilkening on 6/9/2022.
The application has been amended as follows: 
Claim 1, lines 11-13 have been amended as follows (bolded for emphasis): 	wherein the slits have respective middle portions, the middle portion of each of the slits have a length extending from the oblique proximal end to the oblique distal end, the middle portion of each of the slits being perpendicular to the longitudinal axis along the entire length of the middle portion

Claim 5, lines 2-3 have been amended as follows (bolded for emphasis):


Claim 13, lines 4-6 have been amended as follows (bolded for emphasis):
plurality of slits having respective middle portions, , and respective oblique distal ends, the middle portion of each of the slits have a length extending from the oblique proximal end to the oblique distal end, the middle portion of each of the slits being perpendicular to the longitudinal axis along the entire length of the middle portion, 


Claim 17, lines 2-3 have been amended as follows (bolded for emphasis):
comprises forming the slits  such that the tube further includes a plurality
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 13, the closest prior art of record is US Publication 2007/0135763 A1 to Musbach et al. In particular, Musbach discloses an apparatus provided with a tube comprising a plurality of strips and a plurality of slits. However, Musbach fails to teach, disclose or render obvious "the middle portion of each of the slits have a length extending from the oblique proximal end to the oblique distal end, the middle portion of each of the slits being perpendicular to the longitudinal axis along the entire length of the middle portion" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783    

                                                                                                                                                                                                    /BRANDY S LEE/Primary Examiner, Art Unit 3783